Nationwide Life Insurance Company: ·Nationwide Variable Account - II Prospectus supplement dated November 1, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective November 1, 2010, the following underlying mutual funds are available as investment options under your contract: · Huntington VA Funds - Huntington VA International Equity Fund · Huntington VA Funds - Huntington VA Situs Fund 2. Effective November 1, 2010, “Appendix A: Underlying Mutual Funds” is amended to include the following: Huntington VA Funds - Huntington VA International Equity Fund Investment Adviser: Huntington Asset Advisors, Inc. Investment Objective: Seeks total return on its assets Huntington VA Funds - Huntington VA Situs Fund Investment Adviser: Huntington Asset Advisors, Inc. Investment Objective: Seeks total return on its assets
